Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to a communication filed 03/19/2021. 
2.	Claims 1-6, 8-17, 19, 20 and 22-25 are pending in this application; and, 1, 19 and 20 are independent claims. Claims 7, 18 and 21 have been cancelled; and, claims 23-25 have been newly added. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 8, 10-13, 16, 17, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (“Hinckley”, US 20060267967 A1), Kim et al. (“Kim”, US 20130167086 A1) and Wernecke (US 20120216150 A1).
As per claim 1, Hinckley teaches a method comprising: at a device with one or more processors, non-transitory memory, a display, and one or more input devices (para [0084, 0093]): displaying, on the display, a drawing user interface including a plurality of drawing objects including a first drawing object and a second drawing object (fig. 8: first drawing object “a” and second drawing object “b”); 
detecting, via the one or more input devices, a user input moving to define a path within the drawing user interface on which command(s) can be executed or performed (para [0032, 0048]: lasso/path on which, for example, an erase command can be executed); 
and in response to detecting the user input moving to define the path within the drawing user interface, performing the predefined operation with respect to two or more of the plurality of drawing objects wherein performing the predefined operation includes ceasing to display the entirety of the first drawing object and the entirety of the second drawing object without ceasing to display other drawing objects in the plurality of drawing objects (para [0032]: receiving user input to select via lasso or tap on which a plurality of commands/operations can be executed or performed such as erase, e.g. scope component 102 receives user’s lasso of “a” and “b” on which a command to erase can be performed so that “a” and “b” are erased or cease to be displayed without ceasing to display “b” and “c”).
	Hinckley does not disclose while a drawing tool that is associated with a predefined operation is selected, detecting, via one or more input devices, a user input moving to define a path within a drawing user interface. However, Kim in the analogous art of gestures teaches: while a drawing tool that is associated with a predefined operation is selected, detecting, via one or more input devices, a user input moving to define a path within a drawing user interface (figs. 5A-7B: path made by drawing tool 532). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the 
	Hinckley and Kim do not disclose a path intersecting a portion of the first drawing object that is less than the entirety of a first object and intersecting a portion of a second drawing object that is less than an entirety of the second drawing object and performing an operation with respect to the entirety of the first drawing object and the entirety of the second drawing object. However, Wernecke in the analogous art of path selection teaches: disclose a path intersecting a portion of the first drawing object that is less than the entirety of a first object and intersecting a portion of a second drawing object that is less than an entirety of the second drawing object and performing an operation with respect to the entirety of the first drawing object and the entirety of the second drawing object (figs. 1-11B: e.g. files are in the "selected" state because the curve corresponding to the path 702 intersects the files 744-748, 757-760, and 763 and, once selected, operations may be performed such as rotation operations, para [0002, 0057, 0128]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wernecke with the teachings of Hinckley. One having ordinary skill in the art would have been motivated to combine such a path as an alternative given that different gestures are often provided to do the same thing to accommodate user’s preference and, therefore, adding to the user-friendliness of GUIs.
	As per claim 2, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches the drawing user interface includes a toolbar region including a plurality of drawing tool selection affordances respectively associated with a plurality of drawing tools (Kim: fig. 5A: center region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wernecke with the 
	As per claim 3, the modified Hinckley teaches the method of claim 2. The modified Hinckley further teaches prior to detecting the user input moving to define the path within the drawing user interface, detecting a selection user input at a location of one of the plurality of drawing tool selection affordances associated with the one of the plurality of drawing tool that is associated with the predefined operation (Kim: fig. 5A: center region). 
	As per claim 4, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches that the drawing user interface includes content marked up by the plurality of drawing objects (Kim: fig. 5A; para [0095-0096, 0107-0109]: content marked via pencil, painting and watercolor brush). 
	As per claim 5, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches a stroke drawing object defined by a continuous user input within the drawing user interface while a drawing tool that is associated with a stroke operation is selected (Kim: para [0107-0109]).
	As per claim 6, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches that the plurality of drawing objects includes at least one of a shape drawing object, a stroke drawing object, a magnifier drawing object, or a text drawing object (Kim: fig. 5A; para [0095-0096, 0107-0109]: a shape drawing object, a stroke drawing object or a text drawing object). 
	As per claim 8, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches ceasing to display an additional one of the plurality of drawing objects that intersect one or more of the entirety of the first drawing object and the entirety of the second moving and redisplaying objects in a new location and, therefore, ceasing display in the old location).	 
As per claim 10, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches selecting the entirety of the first drawing object and the entirety of the second drawing object (Kim: fig. 7A: reference 711; Wernecke: figs. 1-11B; para [0002, 0057, 0128]: selecting the entirety of the first drawing object and the entirety of the second drawing object).
	As per claim 11, the modified Hinckley teaches the method of claim 10. The modified Hinckley further teaches selecting an additional one of the plurality of drawing objects that intersect one or more of the first drawing object and the second drawing object  (Kim: fig. 7A; para [0107]; Wernecke: figs. 1-11B; para [0002, 0057, 0128]: selecting an additional one of the plurality of drawing objects that intersect objects).
	As per claim 12, the modified Hinckley teaches the method of claim 10. The modified Hinckley further teaches selecting an additional one of the plurality of drawing objects that is encompassed by the path (Kim: fig. 7A; para [0107]. 
	As per claim 13, the modified Hinckley teaches the method of claim 10. The modified Hinckley further teaches displaying a selection path graphic corresponding to the path (Kim: fig. 7A; para [0107]).
As per claim 16, the modified Hinckley teaches the method of claim 13. The modified Hinckley further teaches while displaying a selection path graphic, detecting a relocation user input moving from a first location within a drawing user interface to a second location within the drawing user interface and, while detecting the relocation user input, ceasing display of the selection path graphic and moving the entirety of the first drawing object and the entirety of the second drawing moving and redisplaying objects). 
	As per claim 17, the modified Hinckley teaches the method of claim 10. The modified Hinckley further teaches while the entirety of the first drawing object and the entirety of the second drawing object are selected, detecting a relocation user input and, in response to detecting the relocation user input, moving the entirety of the first drawing object and the entirety of the second drawing object in accordance with the relocation user input (figs. 10A-11B and 15(A-B); [0131-0136]: moving/relocating objects). 
	As per claim 19, Hinckley teaches an electronic device comprising a display, one or more input devices and one or more processors configured to (para [0084, 0093]): display, on the display, a drawing user interface including a plurality of drawing objects including a first drawing object and a second drawing object (fig. 8: first drawing object “a” and second drawing object “b”); 
detect, via the one or more input devices, a user input moving to define a path within the drawing user interface on which command(s) can be executed or performed (para [0032, 0048]: lasso/path on which, for example, an erase command can be executed); 
and in response to detecting the user input moving to define the path within the drawing user interface, performing the predefined operation with respect to two or more of the plurality of drawing objects wherein performing the predefined operation includes ceasing to display the entirety of the first drawing object and the entirety of the second drawing object without ceasing to display other drawing objects in the plurality of drawing objects (para [0032]: receiving user input to select via lasso or tap on which a plurality of commands/operations can be executed or performed such as erase, e.g. scope component 102 receives user’s lasso of “a” and “b” on which a command to erase can be performed so that “a” and “b” are erased or cease to be displayed without ceasing to display “b” and “c”).
path made by drawing tool 532). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Hinckley. One having ordinary skill in the art would have been motivated to combine such a tool given that imitating lifelike objects contribute to user’s understanding of the function of the tool.
	Hinckley and Kim do not disclose a path intersecting a portion of the first drawing object that is less than the entirety of a first object and intersecting a portion of a second drawing object that is less than an entirety of the second drawing object and performing an operation with respect to the entirety of the first drawing object and the entirety of the second drawing object. However, Wernecke in the analogous art of path selection teaches: disclose a path intersecting a portion of the first drawing object that is less than the entirety of a first object and intersecting a portion of a second drawing object that is less than an entirety of the second drawing object and performing an operation with respect to the entirety of the first drawing object and the entirety of the second drawing object (figs. 1-11B: e.g. files are in the "selected" state because the curve corresponding to the path 702 intersects the files 744-748, 757-760, and 763 and, once selected, operations may be performed such as rotation operations, para [0002, 0057, 0128]). 
As per claim 20, Hinckley teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and one or more input devices, cause the electronic device to (para [0091, 0094]): display, on the display, a drawing user interface including a plurality first drawing object “a” and second drawing object “b”); 
detecting, via the one or more input devices, a user input moving to define a path within the drawing user interface on which command(s) can be executed or performed (para [0032, 0048]: lasso/path on which, for example, an erase command can be executed); 
and in response to detecting the user input moving to define the path within the drawing user interface, performing the predefined operation with respect to two or more of the plurality of drawing objects wherein performing the predefined operation includes ceasing to display the entirety of the first drawing object and the entirety of the second drawing object without ceasing to display other drawing objects in the plurality of drawing objects (para [0032]: receiving user input to select via lasso or tap on which a plurality of commands/operations can be executed or performed such as erase, e.g. scope component 102 receives user’s lasso of “a” and “b” on which a command to erase can be performed so that “a” and “b” are erased or cease to be displayed without ceasing to display “b” and “c”).
Hinckley does not disclose while a drawing tool that is associated with a predefined operation is selected, detecting, via one or more input devices, a user input moving to define a path within a drawing user interface. However, Kim in the analogous art of gestures teaches: while a drawing tool that is associated with a predefined operation is selected, detecting, via one or more input devices, a user input moving to define a path within a drawing user interface (figs. 5A-7B: path made by drawing tool 532). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Hinckley. One having ordinary skill in the art would have been motivated to combine such a tool given that imitating lifelike objects contribute to user’s understanding of the function of the tool.
 e.g. files are in the "selected" state because the curve corresponding to the path 702 intersects the files 744-748, 757-760, and 763 and, once selected, operations may be performed such as rotation operations, para [0002, 0057, 0128]). 
As per claim 22, the modified Hinckley teaches the method of claim 1. The modified Hinckley further teaches that the plurality of drawing objects includes a third drawing object, and wherein performing the predefined operation includes maintaining display of the third drawing object. (Hinckley: fig. 8; para [0032]: e.g. lassoing objects “a” and “b” to erase the objects while maintaining display of third object “c”). 
As per claim 23, the modified Hinckley teaches the device of claim 19. The modified Hinckley further teaches that the plurality of drawing objects includes a third drawing object, and wherein performing the predefined operation includes maintaining display of the third drawing object. (Hinckley: fig. 8; para [0032]: e.g. lassoing objects “a” and “b” to erase the objects while maintaining display of third object “c”). 

(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (“Hinckley”, US 20060267967 A1), Kim et al. (“Kim”, US 20130167086 A1), Wernecke (US 20120216150 A1) and Lo et al. (“Lo”, US 20150169069 A1). 
	As per claim 9, the modified Hinckley teaches the method of claim 1. Although the modified Hinckley teaches selecting the entire first and second drawing objection when the selection path intersects a portion of the first and second drawing object that is less than the entirety of the first drawing object and the entirety of the second drawing object (Wernecke: figs. 1-11B: e.g. files are in the "selected" state because the curve corresponding to the path 702 intersects the files/objects 744-748, 757-760, and 763 wherein the path covers less than the entirety of the objects and, once selected, operations may be performed, para [0002, 0057, 0128]), the modified Hinckley does not disclose: in accordance with a determination that a speed of user input moving to define a path within the drawing user interface exceeds a speed threshold, ceasing to display two or more of a plurality of drawing objects that intersect the path and, in accordance with a determination that the speed does not exceed the speed threshold, continuing to display the two or more of the plurality of drawing objects that intersect the path. However, Lo in the analogous art of drawing tools teaches: in accordance with a determination that a speed of user input moving to define a path within the drawing user interface exceeds a speed threshold, ceasing to display two or more of a plurality of drawing objects that intersect the path and, in accordance with a determination that the speed does not exceed the speed threshold, continuing to display the two or more of the plurality of drawing objects that intersect the path (para [0010]: a speed of the pointer is greater than a threshold value, and the intent may be identified as intent to erase; otherwise, the display is not erased). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lo with the teachings of .
6.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (“Hinckley”, US 20060267967 A1), Kim et al. (“Kim”, US 20130167086 A1), Wernecke (US 20120216150 A1) and Gallizzi et al. (“Gallizzi”, US 20140187318 A1). 
	As per claim 14, the modified Hinckley teaches the method of claim 13. The modified Hinckley does not disclose a selection path graphic includes partially transparent alternating shaded and white dashes. However, Gallizzi in the analogous art of displaying a path teaches: a selection path graphic includes partially transparent alternating shaded and white dashes (para [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallizzi with the teachings of Hinckley. One having ordinary skill in the art would have been motivated to combine such display in order to emphasize an area of focus. 
	As per claim 15, the modified Hinckley teaches the method of claim 13. The modified Hinckley does not disclose animating a selection path graphic. However, Gallizzi in the analogous art of displaying a path teaches: animating a selection path graphic (para [0070]: a fully animated version, a minimally animated version, a grayed animation, a dashed-line animation, a partially transparent animation, or combinations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallizzi with the teachings of Hinckley. One having ordinary skill in the art would have been motivated to combine such display in order to emphasize an area of focus. 
7.	Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (“Hinckley”, US 20060267967 A1), Kim et al. (“Kim”, US 20130167086 A1)., Wernecke (US 20120216150 A1) and Bouaziz et al. (“Bouaziz”, US 20180050592 A1).
As per claim 24, the modified Hinckley teaches the method of claim 13. Although the modified Hinckley further teaches touch-sensitive surface wherein in response to the user input includes a touch across the touch-sensitive surface and wherein the movement of the touch across the touch-sensitive surface defines the path within the drawing user interface, a function occurs (Kim: fig. 7B ; para [0017, 0106-0108]: to generate an editing effect, users draw, for example, a diagonal path from the upper right corner to the bottom left corner on a touch panel; Hinckley: para [0032, 0048]: erase command), the modified Hinckley does not explicitly ceasing to display an entirety of a first drawing object and an entirety of a second object occurs while continuing to detect a touch on a touch-sensitive surface. However, Bouaziz in the analogous art of manipulating graphical objects: teaches ceasing to display an entirety of a first drawing object and an entirety of a second object occurs while continuing to detect a touch on a touch-sensitive surface (fig. 2: para [0006, 0043]: during the deleting process, the device is configured to move a delete element successively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bouaziz with the teachings of the modified Hinckley. One having ordinary skill in the art would have been motivated to combine such manipulation so that users can resume the manipulation even when interrupted [para [0008].
As per claim 25, the modified Hinckley teaches the method of claim 13. The modified Hinckley further teaches in response to detecting the user input moving to define the path within the drawing user interface, performing the predefined operation with respect to two or more of the plurality of drawing objects wherein performing the predefined operation includes ceasing to display the entirety of the first drawing object and the entirety of the second drawing object without ceasing to display other drawing objects in the plurality of drawing objects (Hinckley: para [0032]: receiving user input to select via lasso or tap on which a plurality of commands/operations can be executed or performed such as erase, e.g. scope component 102 receives user’s lasso of “a” and “b” on which a command to erase can be performed so that “a” and “b” are erased or cease to be displayed without ceasing to display “b” and “c”) and, in accordance with a determination that a predefined operation corresponds to a selection operation, selecting the first drawing object and the second drawing object without selecting the other drawing objects in the plurality of drawing objects; (Kim: fig. 7B ; para [0017, 0106-0108]: to generate an editing effect, users draw, for example, a diagonal path from the upper right corner to the bottom left corner on a touch panel; Wernecke: in accordance with a determination that a predefined operation corresponds to a selection operation, selecting the first object and the second object without selecting the other objects in the plurality of objects, e.g. figs. 1-11B: e.g. files are in the "selected" state because the curve corresponding to the path 702 intersects the files 744-748, 757-760, and 763 and, once selected, operations may be performed such as rotation operations, para [0002, 0057, 0128]). The modified Hinckley does not explicitly disclose in accordance with a determination that an operation corresponds to a deletion operation, ceasing to display an entirety of a first object and an entirety of a second object without ceasing to display other objects in a plurality of objects and, in accordance with a determination that the predefined operation corresponds to a selection operation, selecting the first object and the second object without selecting the other objects in the plurality of objects. However, Bouaziz in the analogous art of manipulating graphical objects teaches: in accordance with a determination that an operation corresponds to a deletion operation, ceasing to display an entirety of a first object and an entirety of a second object without ceasing to display other objects in a plurality of objects and, in accordance with a determination that the predefined operation corresponds to a selection operation, selecting the first object and the second object without selecting the other objects in the plurality of objects (fig. 2: para [0006, 0043]: during the deleting process, the device is configured to move a delete element successively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
7.	Applicant's arguments filed 03/19/2021 have been considered as a whole but are not persuasive. 
	Applicant argued:
	Hinckley and Werneck do not disclose “[performing the predefined operation] in response to detecting the user input moving to define the path within the drawing user interface. Furthermore, Wernecke does not “move to define a path . . . [that] intersects a portion of the first drawing object that is less than the entirety of the first drawing object and intersects a portion of the second drawing object that is less than the entirety of the second drawing object
	The Office disagrees for the following reason(s):
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Kim teaches that users draw a diagonal path from the upper right corner to the bottom left corner on a touch panel to generate an editing effect (fig. 7B ; para [0017, 0106-0108], Werneck teaches that a path corresponding to a touch movement can just intersect (touch) a portion of an object to select the entire object for manipulation without the moving across the entire object (figs. 1-11B; para [0002, 0057, 0128]: e.g. files are in the "selected" state for performing an operation because the curve corresponding to the path 702 intersects the files 744-748, 757-760, and 763).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

	
	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        April 27, 2021		

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174